DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the previously filed drawing objection and claim rejections have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. The rejections of the claims under 35 U.S.C. 102 and 103 have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The subject matter of the independent claims 1, 9, and 15 filed on 12/16/2021 could either not be found or was not suggested in the prior art of record.
With respect to claims 1 and 15, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a locking mechanism for the plunger, the locking mechanism including a tab, the locking mechanism configured such that: the tab protrudes into a groove of the plunger to prevent axial movement of the plunger relative to the housing when the plunger is in a locked position; the tab is disengaged from the groove when the plunger is rotated, to unlock the plunger, to allow axial movement of the plunger relative to the housing, and further wherein the locking mechanism is configured to produce an audible sound output when 
	The closest prior art is Novak, which discloses an apparatus for delivery of a lens component into an eye (10 in Fig. 1), comprsing: a housing (12); a nozzle (16) operatively coupled to the housing (12); a first cylinder (cylinder formed by walls of 12 containing 24, shown below) movably disposed within housing (22, cylinder formed by walls of 12 moves between Figs. 1-2); a second cylinder (30 in Fig. 1) movably disposed within the housing (22, moves between Figs. 1-2) wherein the second cylinder (30 in Fig. 1) is in fluid communication (via 30a) with the first cylinder (cylinder formed by walls of 12, shown below); a plunger (22) at least partially and movably disposed within the first cylinder (22 is radially within the circumference of the walls of 12 holding 24); and a shaft (labeled inserter shaft) movably disposed within the second cylinder (30, labeled inserter is radially within the circumference of 30 and moves between Figs. 1-2) wherein the shaft (labeled inserter) is configured to move towards the lens component (15, base of labeled inserter moves to the right, towards 15, between Figs. 1-2).

    PNG
    media_image1.png
    383
    771
    media_image1.png
    Greyscale

	Cazzini (PGPub US 2009/0036827 A1) Cazzini teaches a locking mechanism for the plunger (PP [0026]: "Plunger shaft 1 is locked and engaged with slots 24 located in the positioning member 5, by means of a locking member 6"), the locking mechanism including a tab (upper edge defined by slots 24 in Figs. 3-5), the locking mechanism configured such that: the tab protrudes into a groove (space/corner between 6 and shaft 1 in Fig. 4) of the plunger (1) relative to the housing (2) when the plunger is locked (locked in Fig. 4), the tab is disengaged from the groove when the plunger is rotated to unlock the plunger and allow axial movement (see Fig. 5, PP [0026]: "the surgeon rotates plunger shaft 1 ninety degrees to disengage locking member 6 from slots 24 within positioning member 5").

    PNG
    media_image2.png
    489
    550
    media_image2.png
    Greyscale

	However, Cazzini fails to disclose wherein the locking mechanism is configured to produce an audible sound output when the tab is disengaged from the groove to alert a user when the plunger is unlocked. Furthermore, the prior art of record does not suggest any motivation to modify the Novak or Cazzini disclosures to arrive at these features.
With respect to claim 9, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of a locking mechanism for the plunger, the locking mechanism including a tab, the locking mechanism configured such that: the tab protrudes into a groove of the plunger to prevent axial movement of the plunger relative to the housing when the plunger is in a locked position; the tab is disengaged from the groove when the plunger is rotated, to unlock the plunger, to allow axial movement of the plunger relative to the housing, and further wherein the locking mechanism is configured to produce an audible sound output when the tab is disengaged from the groove to alert a user when the plunger is unlocked, in combination with the other limitations of the independent claim.
	The closest prior art is Novak, which discloses an apparatus for delivery of a lens component into an eye (10 in Fig. 1), comprising: a housing (12); a nozzle (16) operatively coupled to the housing (12); a plunger assembly (cylinder formed by walls of 12 containing 24, shown above, 30, 22, and labeled inserter) comprising: a first cylinder (cylinder formed by walls of 12 containing 24, shown below); a second cylinder (30), wherein the second cylinder (30) is in fluid communication with the first cylinder (cylinder formed by walls of 12 containing 24, shown above, in fluid communication via 33a).
	Anderson et al. (PGPub US 2014/0200588 A1) teaches an apparatus for delivery of a lens component into an eye (20 in Fig. 1) comprising a housing (22) and a plunger assembly (assembly including 24 and 61) comprising a plunger (24). Anderson et al. also teaches wherein the housing (22) comprises a threaded passage (internal passage of 22 in Figs. 33 and 33A-B, PP [0129]: "Nut lock 102 may be cylindrical in shape and have a centrally located groove 401 that allows interlock and/or detent with external/internal features of handpiece 22") with a threaded sleeve (102 in Fig. 33) disposed concentrically within the threaded passage (internal passage of 22), wherein the plunger assembly (assembly including 24 and 61) is coupled to the threaded sleeve (102 is coupled to 24 and 61 as shown in Fig. 33B).
	Cazzini (PGPub US 2009/0036827 A1) Cazzini teaches a locking mechanism for the plunger (PP [0026]: "Plunger shaft 1 is locked and engaged with slots 24 located in the positioning member 5, by means of a locking member 6"), the locking mechanism including a tab (upper edge defined by slots 24 in Figs. 3-5), the locking mechanism configured such that: the tab protrudes into a groove (space/corner between 6 and shaft 1 in Fig. 4) of the plunger (1) relative to the housing (2) when the plunger is locked (locked in Fig. 4), the tab is disengaged from the groove when the plunger is rotated to unlock the plunger and allow axial movement (see Fig. 5, PP [0026]: "the surgeon rotates plunger shaft 1 ninety degrees to disengage locking member 6 from slots 24 within positioning member 5").
	However, Cazzini fails to disclose wherein the locking mechanism is configured to produce an audible sound output when the tab is disengaged from the groove to alert a user when the plunger is unlocked. Furthermore, the prior art of record does not suggest any motivation to modify the Novak, Anderson et al., or Cazzini disclosures to arrive at these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771   
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771